t c memo united_states tax_court robert henderson petitioner v commissioner of internal revenue respondent docket no filed date robert henderson pro_se linette b angelastro for respondent memorandum findings_of_fact and opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for after a unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure concession by respondent the issue for decision is whether a dollar_figure payment that robert henderson mr henderson received in in settlement of a claim against morgan stanley dean witter co morgan stanley is excludable from petitioner’s gross_income under sec_104 we hold that it is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by reference at the time he filed the petition mr henderson resided in ojai california a petitioner’s motel dispute for a period of time during mr henderson stayed at a motel in monterey california to pay for his accommodations mr henderson used a credit card called prime option issued by morgan stanley following a dispute with the motel owner mr henderson paid the credit card account balance and canceled the credit card approximately weeks later in date the motel charged mr henderson dollar_figure morgan stanley accepted and paid the dollar_figure charge to mr henderson’s account morgan stanley then attempted collection from mr henderson when mr henderson respondent concedes that petitioner is not liable for self-employment_tax of dollar_figure under sec_1402 reducing petitioner’s deficiency to dollar_figure refused to pay this charge morgan stanley reported to credit agencies that mr henderson had defaulted on the account b petitioner’s lawsuit against morgan stanley on date mr henderson filed suit against morgan stanley in the u s district_court for the northern district of california on date the parties reached a settlement wherein morgan stanley agreed to pay mr henderson dollar_figure c settlement agreement mr henderson and morgan stanley memorialized this settlement by executing a document entitled settlement and release agreement settlement agreement the settlement provides in part morgan stanley shall pay to mr henderson the total sum of dollar_figure effective upon receipt of the payment referred to above mr henderson hereby releases and fully discharges morgan stanley from any and all claims demands damages and causes of action mr henderson now has or in the future may have for detriment alleged in the pending action morgan stanley hereby agrees to make a written request to remove the prime option trade line from the credit reports of the three major credit agencies in regard to the matters raised in the pending action morgan stanley agrees to arrange to have the debt attributed to mr henderson forgiven the settlement agreement did not allocate the dollar_figure settlement payment among monetary emotional and physical damages d tax_return during mr henderson received dollar_figure from discover financial services inc in settlement of the lawsuit against morgan stanley on date mr henderson timely filed his federal_income_tax return on his federal tax_return mr henderson excluded from gross_income the dollar_figure settlement payment respondent issued a notice_of_deficiency to mr henderson regarding his tax_year in the notice_of_deficiency respondent determined inter alia that petitioner failed to report taxable compensation of dollar_figure for opinion petitioner does not dispute receiving the dollar_figure settlement payment in to settle petitioner’s claim against morgan stanley petitioner contends however that the dollar_figure settlement payment is not taxable because it comes under the exclusion of sec_104 respondent argues that the dollar_figure settlement payment is includable in petitioner’s gross_income for for the reasons stated below we agree with respondent sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided the definition of gross_income is broad in scope 348_us_426 and exclusions from gross_income are narrowly construed 504_us_229 499_us_573 respondent’s determinations in the notice_of_deficiency are presumed correct and petitioner must prove those determinations wrong in order to prevail rule a 290_us_111 as relevant to the present case sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the term damages received means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs sec_104 further provides that emotional distress shall petitioner does not contend that sec_7491 is applicable to this case the small_business job protection act of publaw_104_188 sec 110_stat_1838 amendment amended sec_104 to narrow the exclusion for personal injury damages received pursuant to a judgment or settlement effective for amounts received after date under the amendment personal_injury_or_sickness must be physical in nature moreover the amendment explicitly excepts punitive_damages from the exclusion provided by sec_104 not be treated as a physical injury or physical sickness for purposes of sec_104 except for damages not in excess of the amount_paid for medical_care attributable to emotional distress prasil v commissioner tcmemo_2003_100 according to the legislative_history of sec_104 the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 n generally damages are excludable from gross_income if they satisfy two requirements the supreme court in 515_us_323 established those requirements as first the taxpayer must demonstrate that the underlying cause of action giving rise to the recovery is ‘based upon tort or tort type rights’ and second the taxpayer must show that the damages were received ‘on account of personal injuries or sickness ’ the u s court_of_appeals for the ninth circuit the court to which this case is appealable held prior to the amendment of sec_104 that defamation may be considered a personal injury for purposes of sec_104 716_f2d_693 9th cir revg 79_tc_398 however the amendment to sec_104 which does not otherwise change the sec_104 analysis set forth in schleier now requires that the payments be on account of personal physical injuries or physical sickness for payments made after date in the instant case petitioner received the dollar_figure settlement payment pursuant to a settlement agreement with morgan stanley when damages are received pursuant to a settlement agreement the nature of the claim that was the actual basis for settlement controls whether such amounts are excludable under sec_104 united_states v burke supra pincite the determination of the nature of the claim is a factual inquiry and is generally made by reference to the settlement agreement 102_tc_116 affd in part and revd in part on another issue 70_f3d_34 5th cir and cases cited therein if the settlement agreement lacks express language stating what the settlement amount was paid to settle we look to the intent of the payor based on all the facts and circumstances of the case including the complaint filed and details surrounding the litigation 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite if a settlement is attributable to claims based on tort or tort type rights as well as other rights it may be necessary to determine which portion of the settlement is attributable to damages received based on tort or tort type rights similarly it may be necessary to determine which portion if any of the settlement may be attributable to damages received for personal physical injuries or physical sickness in the present case we find petitioner meets the first part of the schleier test having brought a tort type action against morgan stanley alleging harm to his credit reputation we now turn to the question of whether the dollar_figure settlement payment was received on account of a personal physical injury or physical sickness petitioner asserts that morgan stanley paid the dollar_figure settlement payment to petitioner as a result of damage he suffered to his credit reputation the record however is devoid of specific information indicating that morgan stanley issued the settlement payment on account of damage to petitioner’s credit reputation we are not required to and do not accept petitioner’s self-serving testimony without corroborating evidence 877_f2d_624 7th cir affg tcmemo_1987_295 440_f2d_688 9th cir affg per curiam tcmemo_1969_159 87_tc_74 further the record does not support a conclusion that petitioner’s harm constitutes a physical injury or a physical sickness caused by the conduct of morgan stanley on brief petitioner alleged that he suffers from a life- threatening pre-existing physical illness exacerbated by the harm to his personal reputation assertions on briefs are not evidence rule b davis v commissioner tcmemo_1997_80 even assuming arguendo that petitioner suffered from a personal physical injury or physical sickness the record does not support the conclusion that petitioner received the dollar_figure settlement payment on account of such physical injury or physical sickness according to the settlement agreement petitioner released any and all claims against morgan stanley in exchange for dollar_figure the settlement agreement however did not specifically carve out any portion of the settlement payment as a settlement on account of personal physical injury or physical sickness let alone make reference to a physical injury or a physical sickness resulting from any reputation damage by morgan stanley the settlement agreement did not allocate any part of the settlement payment on account of a personal physical injury or physical sickness furthermore the evidence in the record does not support such an allocation accordingly we conclude that no portion of the dollar_figure settlement payment was compensation_for a personal physical injury or physical sickness therefore we sustain respondent’s determination in this regard we have considered all of the other arguments made by the parties and to the extent that we have not specifically addressed them we conclude they are without merit to reflect the foregoing decision will be entered for respondent
